Name: 2007/317/EC: Council Decision of 16 April 2007 establishing the position to be adopted, on behalf of the Community, within the International Grains Council with respect to the extension of the Grains Trade Convention 1995
 Type: Decision
 Subject Matter: plant product;  international affairs;  European construction;  international trade
 Date Published: 2007-05-09

 9.5.2007 EN Official Journal of the European Union L 119/30 COUNCIL DECISION of 16 April 2007 establishing the position to be adopted, on behalf of the Community, within the International Grains Council with respect to the extension of the Grains Trade Convention 1995 (2007/317/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the second subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: The Grains Trade Convention 1995 was concluded by the Community by Decision 96/88/EC (1) and was regularly extended for further periods of two years. The Convention was extended last time by decision of the International Grains Council in June 2005 and remains in force until 30 June 2007. A further extension is in the interest of the Community. The Commission, which represents the Community in the International Grains Council, should therefore be authorised to vote in favour of such extension, HAS DECIDED AS FOLLOWS: Sole Article The Communitys position within the International Grains Council shall be to vote in favour of the extension of the Grains Trade Convention 1995 for a further period of up to two years. The Commission is hereby authorised to express this position within the International Grains Council. Done at Luxembourg, 16 April 2007. For the Council The President H. SEEHOFER (1) OJ L 21, 27.1.1996, p. 47.